Case 8:21-cv-00021-SDM-CPT Document 29 Filed 03/02/21 Page 1 of 24 PageID 205




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

TERESA M. GAFFNEY,
Individually,
SARAH K. SUSSMAN,
Individually, and as
Trustee of the Sussman Family Trust,
      Plaintiffs,
                                              Dispositive
v.                                            Case No.: 8:21-cv-00021-SDM-CPT

CHIEF JUDGE RONALD FICARROTTA,
JUDGE PAUL HUEY, JUDGE REX BARBAS,
JUDGE CAROLINE TESCHE ARKIN, et al.,
      Defendants.
______________________________________/

      MOTION TO DISMISS PLAINTIFFS’ AMENDED COMPLAINT WITH
     PREJUDICE AND INCORPORATED REQUEST FOR JUDICIAL NOTICE

          The Defendants, CHIEF JUDGE RONALD FICARROTTA, JUDGE PAUL

HUEY, JUDGE REX BARBAS and JUDGE CAROLINE TESCHE ARKIN,

(hereinafter “Judges”) individually and in their official capacities as Judges within

the State of Florida’s Thirteenth Judicial Circuit, pursuant to Rule 12(b)(6), Fed. R.

Civ. P. request this Court enter an order dismissing Plaintiffs’ Amended

Complaint (Doc. 9) with prejudice.

     I.      INTRODUCTION

          Plaintiffs, Teresa M. Gaffney, Individually, and Sarah K. Sussman,

Individually and as Trustee of the Sussman Family Trust, filed their Amended


                                          1
Case 8:21-cv-00021-SDM-CPT Document 29 Filed 03/02/21 Page 2 of 24 PageID 206




Complaint (Doc. 9, hereinafter the “A.C.”) on January 12, 2021, containing claims

against the Judges which are legally unsustainable. The A.C. stems from final

rulings made in state court proceedings over which the Judges presided.

          At all relevant times, the Judges were, and are, Judges in the Thirteenth

Judicial Circuit Court (hereinafter “Circuit Court”). The Chief Judge was at all

times acting merely in his capacity as chief judge in the circuit. Every other Judge

was performing judicial acts and presiding over the underlying cases at issue. The

Plaintiffs’ claims warrant dismissal on the following grounds:

          1. The Court lacks subject matter jurisdiction over the Plaintiffs’ claims
             pursuant to the Rooker-Feldman Doctrine and the Younger Doctrine, both
             of which bar federal review of state court proceedings.

          2. The Judges are entitled to absolute judicial immunity.

          3. The Judges are entitled to Eleventh Amendment immunity.

          4. Plaintiffs fail to state a claim that meets the Twombly-Iqbal plausibility
             standard under any of the counts alleged against the Judges.
    II.      BACKGROUND

          Plaintiffs’ claims in this action stem from Case No. 14-CA-3762, Phillip A.

Baumann, Administrator Ad Litem of the Estate of John J. Gaffney, Deceased 1 v. Teresa

Gaffney, Individually; and Sarah K. Sussman, Individually and as Trustee of the Sussman

Family Trust Living Trust, u/a/d January 19, 2012; and Robert N. Lynch, Bishop of the



1
 Hereafter, Phillip A. Baumann, Administrator Ad litem of the Estate of John Gaffney shall be
referred to as the “Estate”.


                                             2
Case 8:21-cv-00021-SDM-CPT Document 29 Filed 03/02/21 Page 3 of 24 PageID 207




Diocese of St. Petersburg, f/b/o Christ the King Catholic Church. (Doc. 9, p. 7, ¶ 5)

(hereinafter the “State Court case”); See Second Amended Notice of Related

Actions (Doc. 25). The matters about which the Plaintiffs sue in the present case

emanate from rulings made by the Judges in the State Court case. Although the

Plaintiffs’ “Statement of Facts” attempts to portray instances of misconduct on the

part of the Judges (Id., pp. 7 – 19), it is clear that Plaintiffs’ allegations are all based

on their disagreement and dissatisfaction with the actions taken by the Judges in

the State Court case.

       The A.C. alleges that the State Court case pertains to the Estate of John J.

Gaffney (Id., p. 7, ¶ 5). Gaffney and her daughter, Sarah Sussman, were accused

of stealing real property from the Estate. Years of intensely bitter, combative

litigation ensued, resulting in many orders by the trial and appellate courts. For

instance, on October 16, 2017, the state court entered a Final Judgment upon

Default (Ex. 4) stating that the Estate was entitled to a judgment against Teresa

Gaffney for exploitation pursuant to Chapter 415, Florida Statutes. The Final

Judgment stated that the Deed purporting to transfer Teresa Gaffney’s interest in

the subject real property to Sarah Sussman, Trustee, constituted a fraudulent

transfer. The Deed was declared to be null and void, and the Plaintiffs herein were

enjoined against any further disposition of the subject real property.




                                             3
Case 8:21-cv-00021-SDM-CPT Document 29 Filed 03/02/21 Page 4 of 24 PageID 208




      It was adjudged that Teresa Gaffney obtained title to the subject property

through the exploitation of her father, thus, she misappropriated the very property

which she now claims is her homestead property. Eventually, the Estate was

permitted to recover title to and possession of the subject real property and was

found to be entitled to recover over $283,000.00 in attorneys’ fees from Teresa

Gaffney. The Plaintiffs here were unsatisfied with said Final Judgment, so they

appealed to Florida’s Second District Court of Appeal. On February 13, 2019, the

Second DCA affirmed the Final Judgment Per Curiam. (Ex. 6).

      The Plaintiffs, unwilling to accept the decisions of the state court and the

Second DCA, now seek to harass the State Court Judges by filing a baseless action

against them in federal court. Plaintiffs filed this lawsuit against two Judges who

presided over the State Court case and made rulings therein, Judges Huey and

Barbas. Additionally, they have sued Judge Tesche Arkin, the current Judge who

entered a Final Judgment For Attorneys’ Fees and Costs (Ex. 6) presently on

appeal. Plaintiffs have also sued Chief Judge Ficarrotta, who never presided over

the State Court case.

      The A.C. is a rambling diatribe of allegations sprinkled throughout its

drafting. Regarding the “Facts”, the “property” at issue is allegedly homestead

property under Florida law (Doc. 9, ¶¶ 7, 16, 18, 20, 23, 29), purportedly belonging

to the Plaintiffs (Id., ¶¶ 7, 8, 16, 23, 29). It is claimed that the Judges unlawfully


                                          4
Case 8:21-cv-00021-SDM-CPT Document 29 Filed 03/02/21 Page 5 of 24 PageID 209




evicted Plaintiffs from the subject homestead property (¶ 7) when they allegedly

lacked jurisdiction to do so (¶ 8), and they conspired (¶ 8) to confiscate Plaintiffs’

property (¶ 8) and to defraud, seize and expropriate Plaintiffs’ property (¶ 16).

Plaintiffs assert, implausibly, that the Judges have acted in collusion in the State

Court case to deprive Plaintiffs of their lawful property 2 and their Constitutional

rights. (¶ 6).

        Judge Huey – Recused -- References in the A.C. to the actual rulings made

by the Judges are extremely, perhaps intentionally, vague. The Judges, with the

exception of the Chief Judge, did, indeed, make rulings. Notably, Judge Huey

“struck the pleadings” of Plaintiffs. (Doc. 9, ¶ 9). This Court may consider that

ruling as the Judges hereby make Request for Judicial Notice. 3 Judge Huey’s ruling


2 119 South Clark Avenue, Tampa, FL 33609, was the homestead of Teresa Gaffney’s father, John
Gaffney (Id., p. 21, ¶ 18).
3
  The Court may take judicial notice of facts that are not subject to reasonable dispute because they
are generally known within the trial court’s territorial jurisdiction or can be accurately and readily
determined from sources whose accuracy cannot reasonably be questioned. Fed. R. Evid. 201 (b).
The Court may take judicial notice on its own at any stage of a proceeding. Id. 201 (c)-(d). This
Court may take judicial notice of another court’s orders for the limited purpose of recognizing
the ‘judicial act’ that the order represents or the subject matter of the litigation and related filings.
Fed. R. Evid. 201; United States v. Jones, 29 F.3d 1549, 1553 (11th Circuit, 1994); Allstate v. Estate of
Robert M. Levesque, 8:08-cv-2253, 2010 WL 2978037 (M.D. Fla. 2010). Taking judicial notice is
mandatory where, as here, it is requested by a party who then provides the court with the
necessary information. Fed .R. Evid. 201(c)(2). A district court may take judicial notice of certain
facts without converting a motion to dismiss to a motion for summary judgment. Universal
Express v U.S. Sec. & Exch. Comm’n, No. 04-20481, 2006 WL 1004381, at *2 (11th Cir. April 18, 2006);
Stanifer v. Corin USA Limited, Inc., No. 6:14-cv-1192, 2014 WL 5823319 (M.D. Fla. Nov. 10, 2014).
Public records, like pleadings and orders in state court civil cases, are among the permissible facts
that a court may consider. Id. This Court may take notice of proceedings in other courts, both
within and without the federal judicial system if those proceedings have a direct relation to
matters at issue. Bias v. Moynihan, 508 F.3d 1212, 1225 (9th Cir. 2007). The Judges refer the Court
to the relevant documents attached as Exhibits 1 – 12 hereto.

                                                   5
Case 8:21-cv-00021-SDM-CPT Document 29 Filed 03/02/21 Page 6 of 24 PageID 210




is attached as Exhibit 1. It is a 19-page Order dated April 22, 2016, that thoroughly

sets forth the reasons for striking pleadings in the State Court case. Teresa

Gaffney, her daughter Sarah Sussman and their attorney, Dov Sussman, who is

the husband of Teresa Gaffney and the father of Sarah Sussman (Ex. 1, p. 1), were

found to have willfully and intentionally frustrated attempts to justly prosecute

the case. Judge Huey found that they “contumaciously disregarded this Court’s

authority, the Rules Regulating the Florida Bar and the Florida Rules of Civil

Procedure”. (Id. p.2). The Order ruled that the attorneys for the Estate should

recover fees and costs. (Id., p. 18).

      Three days after the 19-page Order was entered by Judge Huey, Plaintiff

Teresa Gaffney launched an abrupt and aggressive attack upon Judge Huey in

blatant retaliation for his ruling. She filed an Affidavit on April 25, 2016 (Comp.

Ex. 2) suddenly accusing Judge Huey of unfounded, baseless misconduct. Judge

Huey treated the Affidavit as a Motion to Disqualify Judge, granted the Motion,

and disqualified himself by Order, attached as Ex. 3 .

      Judge Barbas - Recused -- Judge Barbas was next to preside over the State

Court case and he made rulings that, once again, clearly dissatisfied the Plaintiffs.

(Doc. 9, ¶¶ 16, 18). Although the A.C. is vague and ambiguous in its drafting,

Plaintiffs seem to allege that Judge Barbas “took” the homestead property as a

sanction against Teresa Gaffney. (¶16). This Court may properly take into account


                                         6
Case 8:21-cv-00021-SDM-CPT Document 29 Filed 03/02/21 Page 7 of 24 PageID 211




that ruling consistent with the Request for Judicial Notice. Exhibit 5, attached, is

the Final Judgment entered by Judge Barbas on October 16, 2017. The Final

Judgment referenced Judge Huey’s 19-page Order (Ex. 1), and incorporated a prior

Order Granting Motion for Default (Ex. 4) entered by Judge Barbas against

Gaffney and Sussman. Judge Barbas’ Final Judgment also ordered that the Estate

was entitled to recover attorneys’ fees from Teresa Gaffney. Plaintiffs launched

their attack on Judge Barbas by filing their Motion to Disqualify him on June 20,

2019. (Ex. 10, p. 7, #84). (Numerous recusal/ disqualification motions have been

filed by Plaintiffs during the course of the State Court case.)

      Judge Tesche Arkin – Recusal Demanded -- The A.C. targets a third judge

who came to preside over the State Court case after Judge Barbas, specifically

Judge Tesche Arkin. Plaintiffs allege “Judge Arkin awarded significant sums of

money in attorneys fees against Teresa Gaffney and Sarah Sussman.” (A.C., Doc.

9, ¶ 23). In Plaintiffs’ view, Judge Tesche Arkin is another state court judge to be

wrong. 4 Judge Tesche Arkin’s Final Judgment for Attorneys’ Fees and Costs is

attached as Ex. 7. This Court may take judicial notice of that ruling. The Judgment

was entered on September 24, 2020, and awards to the Estate “significant sums of




4
  According to the Plaintiffs, every judge who has handled the matter has been wrong,
notwithstanding extensive appellate review by the Second DCA, which has consistently upheld
the state court decisions. (Ex. 7)

                                            7
Case 8:21-cv-00021-SDM-CPT Document 29 Filed 03/02/21 Page 8 of 24 PageID 212




money in attorneys fees against Teresa Gaffney and Sarah Sussman.” (Doc. 9, ¶

23). 5

         On February 2, 2021, Judge Tesche Arkin entered a Civil Contempt Order

against Teresa Gaffney in connection with her failure to abide by a previous order

to show cause as to why she should not be found in indirect civil contempt. (Ex.

8). The Contempt Order states: “[t]he Court finds that . . . Teresa Gaffney has

willfully, deliberately, and in bad faith disregarded an Order of this Court, and

engaged in conduct evincing a deliberate callousness towards this Court.” Per the

Contempt Order, in the event Gaffney continues her noncompliance, she may

bring about her own arrest. (Ex. 8, p. 4). True to form, Plaintiffs abruptly attacked

Judge Tesche Arkin by filing a Motion to Disqualify / Recuse on February 12, 2021.

(Ex. 9). Noticeably, one of the grounds for the motion is that Judge Tesche Arkin

has been sued in this federal lawsuit, which confirms that this action has been

brought for an improper purpose, i.e., to put pressure on the Judge to recuse

herself in the State Court case.

         Notwithstanding the motives of Plaintiffs, when this case is peeled to its

core, it is about state court Judges who performed judicial acts strictly in their

judicial capacity. It matters not whether the Plaintiffs feel the rulings were proper




5 The attorney fee award was $283,700.83 against Gaffney and $9,192.50 against Sussman, not
including interest and costs.

                                            8
Case 8:21-cv-00021-SDM-CPT Document 29 Filed 03/02/21 Page 9 of 24 PageID 213




or improper; fair or unfair; right or wrong. The Judges are afforded the protection

of absolute judicial immunity under Florida law. Judicial immunity is designed to

insulate judges from collateral attacks by unsatisfied litigants. This alone warrants

dismissal with prejudice.

   III.     REQUEST FOR JUDICIAL NOTICE

         The Judges refer the Court to the following relevant documents:

 Exhibit                                         Title
             Order Granting Motions for Sanction, Striking Pleadings and Entering
             Default against Defendants Teresa Gaffney and Sarah K. Sussman
             individually and as Trustee, State Court case dated April 22, 2015 entered by
    1        Judge Huey.
             Two Affidavits of Teresa M. Gaffney; First Affidavit dated Jan. 5, 2016 was
             filed Feb 5, 2016 as part of the Verified Motion to Disqualify Trial Judge;
             Second Affidavit was signed before a notary on April 25, 2016, but not sworn
             and subscribed to before the official taking the oath, nor did it contain
             verification under oath. The second Affidavit was filed in the State Court
    2        case on April 25, 2016.
             Order Treating Affidavit of Defendant Teresa M. Gaffney as Amended
             Motion to Disqualify Judge and Order Granting Motion to Disqualify Judge,
    3        filed in the State Court Case on April 29, 2016.
             Order granting Motion for Default entered on September 6, 2016, by Judge
    4        Barbas.
    5        Final Judgement entered on October 16, 2017 by Judge Barbas.
             Opinion, Per Curiam Affirmed by Second DCA on February 13, 2019 in Case
             No. 2D17-4238, affirming the Final Judgment attached as Ex. 5 in the State
    6        Court case.
             Judge Tesche Arkin's Final Judgment for Attorney's Fees and Costs entered
    7        on September 24, 2020.
             Judge Tesche Arkin's Order Finding Teresa Gaffney in Indirect Civil
     8       Contempt entered on February 2, 2021.
     9       Motion to Disqualify / Recuse – February 12, 2021.
    10       Docket of the State Court Case 14-CA-3762, Baumann v Gaffney.

                                           9
Case 8:21-cv-00021-SDM-CPT Document 29 Filed 03/02/21 Page 10 of 24 PageID 214




                 Bankruptcy Case No: 8:17-ck-8959-RCT, Order by Judge William F. Jung on
        11       September 13, 2019.
                 11th Circuit Court of Appeals written affirmance of the Bankruptcy Court's
        12       order on July 7, 2020 in Appeal No. 19-13771.


             The record shows that the aforementioned documents are central to

 Plaintiffs’ allegations and cannot reasonably be disputed as they are public records

 maintained by the Clerks of Court.

             The Judges also ask the Court to take judicial notice of the fact that Teresa

 Gaffney is a member of The Florida Bar (#402176). (Ex. 1, p. 1).


       IV.      MEMORANDUM OF LAW

       A. THIS COURT LACKS SUBJECT-MATTER JURISDICTION OVER THE
          CLAIMS PURSUANT TO ROOKER-FELDMAN AND YOUNGER.

             “The Rooker-Feldman doctrine 6 bars federal district courts from reviewing

 state court decisions. Federal district courts cannot review state court decisions

 because that task is reserved for state appellate courts or, as a last resort, the United

 States Supreme Court.” Casale v. Tillman, 558 F.3d 1258, 1260 (11th Cir. 2009).

 Pursuant to the Rooker-Feldman doctrine, this Court is without jurisdiction over

 Plaintiffs’ claims, which essentially seek review of state court proceedings. Federal

 courts generally cannot review state court proceedings, because the federal courts




 6   Rooker v. Fid. Trust Co., 263 U.S. 413 (1923); Dist. of Columbia v. Feldman, 460 U.S. 462 (1983).


                                                      10
Case 8:21-cv-00021-SDM-CPT Document 29 Filed 03/02/21 Page 11 of 24 PageID 215




 are not a forum for appealing state court decisions. Hays v. Hays, 789 F.Supp. 378,

 379-380 (M.D. Fla. 1992) (citing Staley v. Ledbetter, 837 F.2d 1016, 1017 (11th

 Cir.1988) (district court lacked jurisdiction to hear a constitutional claim which

 essentially sought to reverse a state court's custody determination)). Nor, under

 the Rooker-Feldman doctrine, may a federal court “decide federal issues that are

 raised in state proceedings and ‘inextricably intertwined’ with the state court's

 judgment.” Datz v. Kilgore, 51 F.3d 252, 253 (11th Cir. 1995) (quoting Staley, supra).

       Here, Plaintiffs improperly seek to have this Court upend state court action,

 which is prohibited by the doctrine. To the extent Plaintiffs are asserting that the

 issues in the State Court case were wrongly decided, those claims are barred by

 the Rooker-Feldman doctrine. Respectfully, this Court is barred from reviewing,

 reversing and/or invalidating the lower trial court decisions in the State Court

 Case, which were repeatedly affirmed on appeal by the Second DCA. Thus, this

 Court lacks subject matter jurisdiction. Because Plaintiffs seek to have this Court

 overturn state court rulings, Rooker-Feldman justifies dismissal with prejudice.

       Pursuant to the Younger abstention doctrine, dismissal is also warranted.

 Based upon the opinion of the U.S. Supreme Court in Younger v. Harris, 401 U.S.

 37, 43-44 (1971), a federal court must refrain from interfering with pending state

 proceedings “when the moving party has an adequate remedy at law and will not

 suffer irreparable injury if denied equitable relief.” The Younger doctrine reflects


                                          11
Case 8:21-cv-00021-SDM-CPT Document 29 Filed 03/02/21 Page 12 of 24 PageID 216




 federal policy against state court intervention except “where necessary to prevent

 immediate irreparable injury.” Samuels v. Makell, 401 U.S. 66, 69, (1971). Although

 Younger involved a criminal proceeding, the doctrine has been expanded to

 include civil matters. 31 Foster Children v. Bush, 329 F. 3d 1255, 1274 (11th Cir. 2003).

 It requires federal abstention where (1) there is an ongoing state judicial

 proceeding, (2) the proceeding implicates important state interests, and (3) the

 parties have an adequate opportunity to raise constitutional claims in the state

 proceeding. Middlesex Co. Ethics Comm. V. Garden State Bar Assn., 457 U.S. 423, 432

 (1982). To the extent the underlying actions may be ongoing, the Younger doctrine

 further militates against entertaining Plaintiffs’ equitable claims for relief.

       The A.C. pertains to decedent’s Estate, state court probate proceedings, and

 circuit court proceedings pertaining to those matters and related real property

 interests. State courts clearly have an exclusive interest in resolving those types of

 proceedings. The State Court case remains pending. (Docket, Ex. 10). Plaintiffs

 cannot demonstrate that they had no adequate remedy in the state trial or

 appellate courts; they have had full, sufficient opportunity to challenge the judicial

 rulings in the State Court case. Filing a lawsuit in federal court against the Judges

 is not the proper remedy to challenge rulings duly rendered and affirmed in the

 state court proceedings. This Court should dismiss the A.C. with prejudice.




                                            12
Case 8:21-cv-00021-SDM-CPT Document 29 Filed 03/02/21 Page 13 of 24 PageID 217




    B. THE JUDGES HAVE ABSOLUTE JUDICIAL IMMUNITY.

    Plaintiffs’ claims against the Judges are barred by judicial immunity. Judges

 are entitled to absolute judicial immunity from damages for acts taken in their

 judicial capacity unless they acted in “clear absence of all jurisdiction.” Sibley v.

 Lando, 437 F.3d 1067, 1070 (11th Cir. 2005), quoting Bolin v. Story, 225 F.3d 1234,

 1239 (11th Cir. 2000); Roland v. Phillips, 19 F.3d 552 (11th Cir. 1994); Stump v.

 Sparkman, 435 U.S. 349 (1978); Mireles v. Waco, 502 U.S. 9 ( 1991); Pierson v. Ray, 386

 U.S. 547 (1967). “This immunity applies even when the judge's acts are in error,

 malicious, or were in excess of his or her jurisdiction.” Bolin, at 1239; Stevens v.

 Osuna, 877 F.3d 1293, 1301 (11th Cir. 2017).

    “Few doctrines were more solidly established at common law than the

 immunity of judges from liability for damages for acts committed within their

 judicial jurisdiction . . . . This immunity applies even when the judge is accused of

 acting maliciously and corruptly. . . . “ Pierson, at 547, 553; Bolin at 1239. Whether

 a judge's actions were made while acting in his or her judicial capacity depends

 on whether: (1) the act complained of constituted a normal judicial function; (2)

 the events occurred in the judge's chambers or in open court; (3) the controversy

 involved a case pending before the judge; and (4) the confrontation arose

 immediately out of a visit to the judge in his judicial capacity. Scott v. Hayes, 719

 F.2d 1562, 1565 (11th Cir.1983).


                                           13
Case 8:21-cv-00021-SDM-CPT Document 29 Filed 03/02/21 Page 14 of 24 PageID 218




       Here, the A.C. lacks specific, credible allegations that the Judges acted

 outside the function of their judicial offices. All of the allegations made against

 the Judges relate to actions taken in a judicial setting, conforming with the

 performance of their Constitutional judicial functions. The Judges had jurisdiction

 over the parties and the subject matter and reached decisions reached decisions

 after providing Plaintiffs numerous opportunities to be heard.

       The A.C. simply fails to provide any plausible factual allegations to negate

 the Judges’ entitlement to absolute judicial immunity. The allegations of

 misconduct (¶¶ 8, 9, and others) and of ex parte communications (¶¶ 10, 12, 14 and

 others) are patently false and amount to nothing more than incendiary, baseless

 claims designed to demean the judicial process and its officers. No facts have been

 offered which would indicate the Judges acted outside the realm of their judicial

 authority. Nothing whatsoever shows that the Judges acted in the clear absence

 of all jurisdiction. Judges should not have to fear that unsatisfied litigants may

 hound them with litigation charging malice or corruption. Pierson at 554; Wahl v.

 McIver, 773 F.2d 1169, 1172 (11th Cir. 1985). The Judges are shielded from all claims

 in this case by absolute judicial immunity; the A.C. should be dismissed with

 prejudice.

    C. THE JUDGES HAVE ELEVENTH AMENDMENT IMMUNITY.

       A Complaint is subject to dismissal under Rule 12(b)(6) “when its


                                          14
Case 8:21-cv-00021-SDM-CPT Document 29 Filed 03/02/21 Page 15 of 24 PageID 219




 allegations, on their face, show that an affirmative defense bars recovery on the

 claim.” Cottone v. Jenne, 326 F.3d 1352,1357 (11th Cir. 2003); Marsh v. Butler County,

 Ala., 268 F.3d 1014, 1022 (11th Cir. 2001)(en banc). 11th Amendment Immunity

 bars recovery.

     Absent its consent, a State may not be sued in federal court unless Congress

 has clearly and unequivocally abrogated the state’s Eleventh Amendment

 immunity by exercising its power with respect to rights protected by the

 Fourteenth Amendment. DeKalb County School District v. Schrenko, 109 F.3d 68, 688

 (11th Cir. 1997) citing Pennhurst State School & Hospital v. Halderman, 465 U.S. 89,

 99, 104 S.Ct. 900, 907 (1984). “[A] suit against a state official in his or her official

 capacity is not a suit against the official but rather is a suit against the official’s

 office.” Will v. Michigan Department of State Police, 491 U.S. 58, 71, 109 S.Ct. 2304,

 2312 (1989). “As such, it is not different from a suit against the State itself.” Id.

    Plaintiffs have brought suit against the Judges, in their official capacities, as

 well as individually, therefore, this case must be dismissed. State public officials

 sued in their official capacities are entitled to Eleventh Amendment immunity.

 Rozek v. Topolnicki, 865 F.2d 1154, 1158 (10th Cir. 1989). Further, the Eleventh

 Amendment operates as a bar to lawsuits in federal court against state officials in

 their official capacity seeking injunctive and other equitable relief, as well as

 financial damages. Seminole Tribe of Florida v. Florida, 517 U.S. 44 (1996); Pennhurst


                                           15
Case 8:21-cv-00021-SDM-CPT Document 29 Filed 03/02/21 Page 16 of 24 PageID 220




 State School & Hospital v. Halderman, 465 U.S. 89, 100-01 (1984); Miccosukee Tribe of

 Indians of Florida v. U.S., 980 F.Supp. 448, 459 (S.D. Fla. 1997). Eleventh Amendment

 immunity confers protection from suit, not just from liability. Plaintiffs cannot

 demonstrate any waiver by Congress or the State of Florida of the Judges’ Eleventh

 Amendment immunity. “Official capacity” claims are barred.

    D. PLAINTIFFS FAIL TO STATE A CLAIM FOR WHICH RELIEF CAN BE
       GRANTED UNDER THE TWOMBLY-IQBAL STANDARD.

       Dismissal is warranted for failure to state a claim if the facts, as pled, fail to

 state a claim for relief that is “plausible on its face”. Ashcroft v. Iqbal, 556 U.S. 662,

 678 (2009). In considering a motion to dismiss under Rule 12(b)(6) for failure to

 state a claim, the court accepts the well-pleaded allegations in the complaint as

 true and construes them in the light most favorable to the plaintiff. Pielage v.

 McConnell, 516 F.3d 1282, 1284 (11th Cir. 2008).

       The “Twombly-Iqbal plausibility standard” defines the scope of what a well-

 pled complaint must contain for the allegations to be accepted as true. The origin

 of the plausibility standard was articulated by the U.S. Supreme Court in Bell

 Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007), which held that a complaint

 must contain sufficient factual matters to state a claim that is plausible on its face.

 Conclusory allegations, unwarranted factual deductions, or legal conclusions

 masquerading as facts, are not entitled to the assumption of truth. Iqbal; Davila v.

 Delta Air Lines, Inc., 326 F.3d 1183, 1185 (11th Cir. 2003). To be considered plausible,

                                            16
Case 8:21-cv-00021-SDM-CPT Document 29 Filed 03/02/21 Page 17 of 24 PageID 221




 a complaint must contain facts that allow the court to draw the inference that the

 defendant is liable for the alleged misconduct. Iqbal, at 674.

       The outrageous allegations that the Judges are all guilty of misconduct are

 too incredulous to believe. The non-compliant “Affidavit” of Teresa Gaffney

 attached to the A.C. seeks to support her inconceivable claims (Doc. 9, Page ID

 143; Defendants’ Comp. Ex. 2) that sexual advances were made. It states: “I have

 not meet (sic) Judge Paul Huey in person . . .” Even more notable is the timing of

 the Affidavit, April 25, 2016, three days after Judge Huey entered the 19-page

 Order against Gaffney and Sussman. No such allegations were made during the

 5-month period before said Order when Judge Huey had been continuously

 presiding over the case, beginning on December 2, 2015. (Docket, Ex. 10, p. 9). In

 fact, two months and 3 days after Judge Huey was assigned the case, the Plaintiffs

 filed a Verified Motion to Disqualify Trial Judge on Feb. 5, 2016 (Comp. Ex. 2)

 alleging that Judge Huey was biased. In support, an Affidavit of Teresa Gaffney

 was attached stating: “I have a reasonable fear that I will not receive a fair trial or

 hearing because of the prejudice and bias of this Court.” (Id.). Nothing more was

 stated in that disqualification motion and sexual harassment was not mentioned

 at all in that First Affidavit, or in the Motion filed on February 5, 2016. That claim

 is clearly false and frivolous. The first time any claim of sexual harassment

 appeared was on April 25, 2016. It was obviously fabricated by a desperate party


                                           17
Case 8:21-cv-00021-SDM-CPT Document 29 Filed 03/02/21 Page 18 of 24 PageID 222




 in an attempt to manipulate the proceedings and to cast a false light on the Judge

 who had ruled against them.

       Plaintiffs did not bring this case against Judge Huey in a separate lawsuit

 claiming sexual harassment. Instead, the sexual harassment allegations against

 one Judge have been positioned in the A.C. as the foundation for the lawsuit

 against three other judges; this is a twisted and troublesome strategy. Plaintiffs

 seek to create bias as to all four state court judges, which could not be

 accomplished in a lawsuit brought solely against Judge Huey. Plaintiffs’ attempt

 to target Judge Huey in order to embellish the claims against all four Judges,

 however, their attempt is completely refuted (1) by noting the time periods that

 these cases have been pending, (2) by considering the length of time that each

 judge was assigned the case (Judge Tesche Arkin is still presiding over the case),

 (3) by looking at the date of Plaintiff Gaffney’s Affidavit filed 3 days after she was

 sanctioned and pleadings were struck, and (4) by reviewing the state court rulings

 and Second DCA’s affirmances, all of which are against Plaintiffs.

       Plaintiffs list 16 causes of action, each containing scant allegations about

 how the Judges violated Section 1983 by making their rulings regarding Plaintiffs’

 property and interests. There is no need to address each and every alleged cause

 of action. Clearly, Plaintiffs have loosely woven together a series of separate,

 unsupported legal claims, with the theme of judicial wrongdoing at its core. Every


                                          18
Case 8:21-cv-00021-SDM-CPT Document 29 Filed 03/02/21 Page 19 of 24 PageID 223




 claim arises from the State Court case and is simply not plausible as a matter of

 law. Because the claims are not plausible, they are not entitled to the presumption

 of truth. Plaintiffs are state court losers, and this ludicrous lawsuit is not permitted

 in federal court and is barred by immunity. 7

        Chief Judge Ficarrotta - The Plaintiffs do not allege any act or omission on

 the part of the Chief Judge for which he may be held liable under any count. The

 Seventh Cause of Action for “Failure to Intervene” and Violation of Civil Rights –

 42 U.S.C. § 1983 - is based on allegations that the Chief Judge knew about the

 alleged improper actions of the other three Judges, had a duty to supervise them,

 failed to exercise that duty, and failed to intervene or to prevent harm caused to

 Plaintiffs by the other Judges (A.C., ¶¶ 90-92). It is alleged that such failure to

 intervene was intentional, under color of law, with willful indifference to the

 Constitutional rights of the Plaintiffs and was the policy and practice of

 Defendants (¶ 94, 95).

        Rule 2.215(b)(2) of the Florida Rules of Judicial Administration expressly

 provides that the chief judge of a circuit court “shall be the administrative officer



 7 On January 7, 2021, Chief United States District Judge Timothy Corrigan dismissed two cases
 with prejudice that were similarly filed against federal judges, a state court judge, and others.
 The Order (Doc. 19) states the “attempts to prolong litigation by suing every judge need not be
 tolerated.” “The named judges enjoy absolute judicial immunity for acts in their role as judges”.
 Michael Kim v. United States District Court, et al., Case No. 8:20-cv-3041; Kim v. The Twelfth Judicial
 Circuit Court, et al., Case No. 8:20-cv-2934 (M.D. Fla. 2021).


                                                   19
Case 8:21-cv-00021-SDM-CPT Document 29 Filed 03/02/21 Page 20 of 24 PageID 224




 of the courts within the circuit and shall, consistent with branch-wide policies,

 direct the formation and implementation of policies and procedures for the

 operation of all courts and officers within the circuit.” The duties of the chief judge

 are administrative. Fla. Constitution, Art. V, §2 (d); Fla. Stat., § 43.26(1).

       The chief judge does not have the power to hear evidence, make rulings, or

 change rulings that were made in the State Court case. §43.26(2), Fla. Stat. The

 role of the chief judge is limited. There are no provisions in the Florida

 Constitution, Florida Statutes or the Florida Rules of Judicial Administration that

 would allow the chief judge to assert himself to the point of intervening in ongoing

 cases of the circuit court judges who are presiding over those cases. The Plaintiffs

 do not allege a claim upon which relief may be granted against Chief Judge

 Ficarrotta. Plaintiffs invoke 42 U.S.C. § 1983, but by its terms, Section 1983 applies

 only to suits in which a person alleges the deprivation of a right, privilege or

 immunity secured by the United States Constitution or federal law. Plaintiffs’ only

 complaint against the Chief Judge is that he failed to execute a duty imposed upon

 him, if at all, by state law. Even if Plaintiffs had a right to bring suit against the

 Chief Judge for his failure to carry out an alleged duty imposed on him, which

 they do not, that duty would come not from federal law, but from Florida law.

 Plaintiffs fail to state a claim against the Chief Judge.




                                            20
Case 8:21-cv-00021-SDM-CPT Document 29 Filed 03/02/21 Page 21 of 24 PageID 225




       The Circuit Court Judges - Plaintiffs’ A.C. is not entitled to the assumption

 of truth with respect to Judges Huey, Barbas and Tesche Arkin. It contains

 numerous unwarranted, illogical factual and legal deductions. It is alleged that

 the “state court judges, acting in excess of all or any possible jurisdictional basis,

 elected to disregard / abrogate the Constitutional and Statutory rights to which

 the Plaintiffs herein were, and are, entitled.” (¶ 8). It is alleged that the Judges’

 goal was to confiscate the Plaintiffs’ property. This assertion is patently absurd.

 There is no allegation that the alleged property has in fact been “confiscated” by

 any of the Judges, or that any of the Judges actually received any money or

 personal benefit thereby. No deed is alleged to contain any of their names, and no

 money is alleged to have been received. The Judges gained absolutely nothing by

 their judicial actions.

       Plaintiffs’ allegations are insufficient to enable the Court to ascertain the

 exact nature of the claims and the basis for the Court’s jurisdiction. The sexual

 misconduct allegations were never asserted during the first five months that the

 state case was assigned to Judge Huey; the original motion to recuse Judge Huey

 had no allegations of any sexual harassment, not even in the First Affidavit. After

 that motion was denied, and after Judge Huey ruled on April 22, 2016, the

 allegation suspiciously surfaced for the very first time 3 days later, even though

 Plaintiff Gaffney’s Second Affidavit states she never met Judge Huey in person


                                          21
Case 8:21-cv-00021-SDM-CPT Document 29 Filed 03/02/21 Page 22 of 24 PageID 226




 (Ex. 2, Affidavit, ¶ 13). To be clear, Teresa Gaffney never made a single allegation

 pertaining to sexual misconduct until after Judge Huey entered his 19-page Order

 on April 22, 2016. After that comprehensive Order was entered, wherein the court

 addressed Plaintiffs’ many omissions and blatant failures to comply with the law

 and prior court orders, Gaffney constructed her unsworn “Affidavit” designed to

 attack Judge Huey for making his Order. (Page ID 143).

       One must conclude that the allegations in said “Affidavit” are false and

 spurious. Judge Huey presided over the case for almost five months before

 entering said Order without any accusations made against him. Three days after

 his Order was entered, Plaintiff Gaffney came out with a sexual misconduct story.

 There are no allegations that she ever appeared before Judge Huey in his

 courtroom, nor that she ever was in his presence anywhere. There are no specific

 facts whatsoever as to the meritless harassment claim.

       Tellingly, there are no records, writings, emails, texts, tweets, recordings,

 witnesses, and no evidence anywhere to support any of the allegations in Plaintiff

 Gaffney’s so called “Affidavit”. Plaintiffs’ allegations are invalid, far-fetched and

 egregious. In her own words, she and Judge Huey have never even met. The A.C.

 is not plausible, nor entitled to the assumption of truth.

       Plaintiffs further allege that the other Judges engaged in ex parte

 conversations and committed other misdeeds in an attempt to frame them all in a


                                          22
Case 8:21-cv-00021-SDM-CPT Document 29 Filed 03/02/21 Page 23 of 24 PageID 227




 fantastical conspiracy. The Judges had personal and subject- matter jurisdiction in

 every case over which they presided, notwithstanding Plaintiffs’ contrary

 assertions. Defendants are entitled to absolute judicial immunity and Eleventh

 Amendment immunity. The Plaintiffs’ claims in the A.C. that the Judges were

 devoid of jurisdiction are far-fetched; without any plausible facts to corroborate

 their assertions, their claims must fail. The Plaintiffs simply raise no valid legal or

 factual claim that the Judges acted in any capacity other than to perform their

 judicial duties in presiding over the Plaintiffs’ various cases, both before and after

 the Plaintiff appealed various rulings, which were serially affirmed by the Second

 DCA, against the Plaintiffs. The Plaintiffs’ claims against the Judges are invalid

 legal conclusions masquerading as facts. The A.C. should be dismissed.

       Conclusion - Although the Plaintiffs would like this Court to accept their

 patently absurd allegations as true and find that the Judges wrongly handled

 issues and are biased, this Court lacks jurisdiction to hear Plaintiffs’ claims

 stemming from the actions in state court. The Rooker-Feldman and Younger

 doctrines prohibit these claims from being brought in federal court. Absent

 subject- matter jurisdiction, this Court must dismiss Plaintiffs’ claims with

 prejudice. The Judges are immune from suit and the A.C. is barred by the relevant

 immunities. Defendants respectfully ask the Court to dismiss this case with

 prejudice, as is appropriate for the filing of this frivolous action.


                                           23
Case 8:21-cv-00021-SDM-CPT Document 29 Filed 03/02/21 Page 24 of 24 PageID 228




       LOCAL RULE 3.01(g) CERTIFICATION - The movant has conferred with

 the opposing party before filing this Motion, and the Plaintiffs oppose the Motion.

 The conference occurred by phone and through emails.

       I HEREBY CERTIFY CM/ECF filing on March 2, 2021.

                                           ASHLEY MOODY
                                           ATTORNEY GENERAL

                                           /s/M. Rives
                                           Marie T. Rives
                                           Senior Assistant Attorney General
                                           Florida Bar No.: 441937
                                           Office of the Attorney General
                                           501 East Kennedy Blvd., Suite 1100
                                           Tampa, Florida 33602-5242
                                           Tel: (813) 577-4533
                                           Fax: (813) 233-2886
                                           Marie.Rives@myfloridalegal.com


 Exhibit 1: Order of Judge Huey
 Comp. Exhibit 2: Affidavits Teresa Gaffney (two) and Verified Motion to
 Disqualify Trial Judge
 Exhibit 3: Motion to Disqualify + Order
 Exhibit 4: Final Judgment of Judge Barbas
 Exhibit 5: Order (prior) Judge Barbas
 Exhibit 6: 2nd DCA Opinion
 Exhibit 7: Final Judgment of Judge Arkin
 Exhibit 8: Civil Contempt Order – Feb. 2, 2021
 Exhibit 9: Motion to Disqualify / Recuse – Feb. 12, 2021
 Exhibit 10: Docket of the State Court Case
 Exhibit 11: Federal Bankruptcy Court Order
 Exhibit 12: 11th Circuit Court of Appeals written affirmance of the Bankruptcy
 Court's order on July 7, 2020 in Appeal No. 19-13771.




                                         24
